uniform issue list so department of the treasury internal_revenue_service washington d c tax_exempt_and_government_entities_division fe he oie ois oft ok 2c oie aie fe 2fe ale aie 2fe fe fe ok se oe af ae a ee fe ae fe eae ak 2k seo ea a a a ae ae ae hea ak a a legend individual a individual b bank b tra x amount d amount e bank c dear individual b - a ‘hei7 ly of ee ok ae ee 2h a oe fe he ee ae oe a ak of eo a he ae he fe ae a ok ofc of oe oo oe ae ae ak ae a a ae ak ok she ae eo ae ae ee ae fe a ae fe ac a ae fe re rr we oe a ok oe oe ok ae coe a oe a bf ah he af a fe ae af of oe ae os ae ee ae ok oe 2s fe oe of fs fe fe oe oe 2k 2k oe ook qa ck ar gosek eae fe 2h ae ae fe ne ee fe 2k 2k fe fe oie a ok this letter is in response to your request on behalf of your father individual a dated date that we waive the 60-day rollover requirement of sec_408 of the internal_revenue_code code he and his wife are in an assisted living facility you have power_of_attorney to manage their affairs you supplemented your request with correspondence dated date the following facts and representation have been submitted under penalties of perjury to support the ruling_request fp oe ok 2s of oc ois 9k a ik is ok og ok ok ok page individual a had heart valve replacement surgery in january of he suffered mental and physical difficulties following the operation you submitted a documentation that the effects of this surgery permanently impaired individual a’s ability to make rational judgments about his personal and financial affairs individual a maintained ira x at bank b without consulting with you individual a took a distribution from ira x of amount d in april of a maturing certificate of deposit on date he deposited amount d representing the distribution from ira x into a checking account at bank c you learned about the distribution from ira x when individual a received a form 1099-r from bank b in january of individual a is over age he received required distributions including amount e for as an jra distribution on his and his and for prior years from ira x he reported amount e wife’s joint federal tax_return for amount d does not include individual a’s required_distribution for individual a made no rollovers from ira x prior to his distribution in individual a requests a ruling that the service waive the 60-day rollover requirement because the failure to waive such requirement would be against equity or good conscience under the provisions of sec_408 of the code sec_408 of the code provides that except as otherwise provided in sec_408 any amount_paid or distributed out of an ira shall be included in gross_income by the payee or distributee as the case may be in the manner provided under sec_72 of the code sec_408 of the code defines and provides the rules applicable to ira_rollovers sec_408 of the code provides that sec_408 of the code does not apply to any amount_paid or distributed out of an ira to the individual for whose benefit the ira is maintained if- i ii the entire amount received including money and any other_property is paid into an ira for the benefit of such individual not later than the day after the day on which the individual receives the payment or distribution or the entire amount received including money and any other_property is paid into an eligible_retirement_plan other than an ira for the benefit of such individual not later than the day after the date on which the payment or distribution is received except that the maximum amount which may be paid into such plan may not exceed the portion of the amount received which is includible in gross_income determined without regard to sec_408 page sec_408 of the code provides that sec_408 does not apply to any amount described in sec_408 received by an individual from an ira if at any time during the 1-year period ending on the day of such receipt such individual received any other amount described in sec_408 from an ira which was not includible in gross_income because of the application of sec_408 sec_408 of the code provides a similar 60-day rollover period for partial rollovers sec_408 of the code provides that the secretary may waive the 60-day requirement under sec_408 and sec_408 of the code where failure to waive such requirement would be against equity or good conscience including casualty disaster or other events beyond the reasonable control of the individual subject_to such requirement only distributions that occurred after date are eligible for the waiver under sec_408 of the code revproc_2003_16 2003_4_irb_359 provides that in determining whether to grant a waiver of the 60-day rollover requirement pursuant to sec_408 the service will consider all relevant facts and circumstances including errors committed by a financial_institution inability to complete a rollover due to death disability hospitalization incarceration restrictions imposed by a foreign_country or postal error the use of the amount distributed for example in the case of payment by check whether the check was cashed and the time elapsed since the distribution occurred the one-year rollover limitation under sec_408 of the code does not apply to a situation where the trustee or custodian of an ira makes a direct transfer of the amount in the ira to the trustee or custodian of another ira information presented demonstrates substantial mental and physical hardship and indicates that individual a could not reasonably satisfy the requirement that amount d be deposited in an ira within days of the distribution from ira x the failure to deposit amount d into another ira within the 60-day period was beyond the reasonable control of individual a and the failure to waive the 60-day requirement would be against equity or good conscience therefore pursuant to sec_408 of the code the service hereby waives the 60-day rollover requirement with respect to the distribution of ira x of the amount d individual a is granted a period of days from the issuance of this ruling letter to contribute amount d in cash to another ira provided all other requirements of sec_408 of the code are otherwise satisfied except the 60-day requirement if these conditions are satisfied amount d will be considered a rollover_contribution within the meaning of sec_408 of the code in addition individual a must receive a required_distribution for no opinion is expressed as to the tax treatment of the transaction described herein under the provisions of any other section of either the code or regulations which may be applicable thereto gg 2k 2k a ok a a ak page this ruling is directed only to the taxpayer that requested it sec_6110 of the code provides that it may not be used or cited by others as precedent if you have any questions please contact sincerely yours crde pe foe alan c pipkin jr manager employee_plans technical group enclosures deleted copy of this letter notice of intention to disclose notice
